Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 1 of 28




  EXHIBIT S79 TO DECLARATION OF
STEPHEN G. SCHWARZ IN SUPPORT OF
  PLAINTIFFS’ MOTION FOR CLASS
          CERTIFICATION
     Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 2 of 28




                BEFORE THE ENVIRONMENTAL APPEALS BOARD
            UNITED STATES ENVIRONMENTAL PROTECTION AGENCY
                            WASHINGTON, D.C.



                                             )
In the Matter of:                            )
                                             )
3M Company                                   )       Docket Number TSCA-HQ-2006-5004
St. Paul, MN                                 )
                                             )
Respondent                                   )
                                             )


                      CONSENT AGREEMENT AND FINAL ORDER


       Complainant United States Environmental Protection Agency (EPA or Agency) and

Respondent 3M Company (3M or Respondent), the parties herein, having consented to the entry

of this Consent Agreement and Final Order before the taking of any testimony and without

adjudication of any issues of law or fact herein, hereby consent to the terms of this Consent

Agreement and attached Final Order.



                           I.      PRELIMINARY STATEMENT

1.     This civil administrative proceeding for the assessment of penalties pursuant to section

       16(a) of the Toxic Substances Control Act (TSCA), 15 U.S.C. § 2615(a) is being

       simultaneously commenced and concluded pursuant to 40 C.F.R. §§ 22.13(b),

       22.18(b)(2) and (3).


2.     Respondent, for purposes of this proceeding, stipulates that EPA has jurisdiction over

       the subject matter in this Consent Agreement and waives any defenses it might have as


                                                                                                   Exhibit
                                                                                                    2096
                                                                                            State of Minnesota v. 3M Co.,
                                                                                            Court File No. 27-CV-10-28862


                                            2096.0001
     Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 3 of 28


        to jurisdiction and venue, and without admitting or denying that it has violated the law,

        consents to the terms of this Consent Agreement and Final Order (CAFO).


3.      On June 16, 1999, Complainant and Respondent entered into an “Agreement for TSCA

        Compliance Audit” (Audit Agreement) for Respondent to conduct an internal audit and

        to review and report on Respondent’s compliance with TSCA at Respondent’s facilities

        located and identified in Appendix B of the Audit Agreement. (See Attachment A for

        the Audit Agreement). A new 3M subsidiary, Dyneon L.L.C., was added to the list of

        sites to be audited on May 4, 2000. Under the Audit Agreement, 3M would self-

        disclose consistent with the Agency’s revised Final Policy on Incentives for Self-

        Policing: Discovery, Disclosure, Correction and Prevention of Violations, 65 Fed. Reg.

        19,618 (April 11, 2000) (commonly referred to as the “Audit Policy”). (Audit

        Agreement ¶ 1.a.). 1 For those self-disclosures that, in EPA’s view, do not meet all

        applicable conditions of the Audit Policy, the Audit Agreement provides for 3M to pay

        pre-negotiated penalties. (Audit Agreement ¶ 3.a.). 2 As stated in the Audit Agreement,

        “3M neither admits nor denies that reporting and mitigation by 3M pursuant to . . . this




        1
          The Audit Agreement was initiated under the original Audit Policy, 60 Fed. Reg. 66,706
(1995); the applicable factors are the same under the original and revised policies.
        2
           EPA issued and revised the Audit Policy to encourage regulated entities to conduct voluntary
compliance evaluations and to disclose and promptly correct violations. As an incentive for companies
to undertake self-policing, self-disclosure, and self-correction of violations, EPA may substantially
reduce or eliminate gravity-based civil penalties. However, EPA retains its discretion to recover any
economic benefit gained as a result of noncompliance. Where the disclosing party establishes that it
satisfies all the conditions listed below, EPA will not seek gravity-based penalties for violations of the
federal environmental requirements. The Respondent must demonstrate that it meets the following
criteria: (1) discovery of the violation(s) through an environmental audit or a compliance management
system; (2) voluntary discovery; (3) prompt disclosure; (4) discovery and disclosure independent of
government or third-party plaintiff; (5) correction and remediation; (6) prevent recurrence; (7) no repeat
violations; (8) other violations excluded; and (9) cooperation.

                                                                                                         2




                                                2096.0002
     Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 4 of 28


       Agreement constitute a violation of TSCA, but nonetheless agrees to pay stipulated civil

       penalties” specified in the Agreement. (Audit Agreement, ¶ 1.e.).


4.     Pursuant to the Audit Agreement, Respondent undertook the audit and submitted a final

       report, dated September 20, 2000, that covered compliance systems and chemical

       nomenclature auditing. The final report identified disclosures made to EPA either

       during the course of the audit or previously as specified in Appendix C to the Audit

       Agreement, with the exclusion of certain TSCA § 8(e) disclosures that were made to

       EPA on a separate basis under the Audit Agreement as described in paragraph 5 below.


5.     On August 21, 2000, prior to the September 20, 2000 final audit report due date under

       the Audit Agreement, Respondent made TSCA § 8(e) self-disclosures based on

       compliance auditing. EPA agreed to allow 3M additional time to conduct further TSCA

       § 8(e) auditing. The auditing was categorized into different phases to organize 3M’s

       efforts and to facilitate EPA’s review. These TSCA § 8(e) disclosures, as described in

       paragraphs 6 and 7 below, are included in this CAFO under the terms of the Audit

       Agreement and are subject to pre-negotiated penalties under the terms of the Audit

       Agreement.


6.     EPA has identified in sections II and III below the specific TSCA disclosures covered

       by this CAFO for which EPA is seeking economic benefit and pre-negotiated penalties

       under the terms of the Audit Agreement.


7.     With this CAFO, 3M agrees to pay the pre-negotiated penalties as specified in the Audit

       Agreement for disclosures that, in EPA’s view, do not meet all applicable provisions of


                                                                                                 3




                                           2096.0003
     Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 5 of 28


      the Audit Policy. These disclosures include, as described in section II below, Section

      8(a) disclosures with pre-negotiated penalties of $10,000 per disclosure and Section 8(e)

      disclosures with pre-negotiated penalties of $15,000 per disclosure involving human

      data and $6000 per disclosure involving other data. In addition, 3M agrees to pay

      economic benefit for certain Section 5 disclosures described in Section II below. All

      other disclosures made by 3M pursuant to the Audit Agreement not described in

      sections II and III below constitute disclosures without economic benefit and without

      penalties. EPA has requested, and 3M has agreed, that all such other disclosures will be

      covered in a Notice of Determination to be issued by EPA to 3M.



                  II.     EPA’S ALLEGATIONS OF FACT AND LAW

8.    In connection with certain disclosures made by 3M pursuant to the Audit Agreement,

      EPA makes allegations of fact and law in section II. Without admitting or denying that

      it has violated the law, 3M agrees to waive its right to a judicial or administrative

      hearing or appeal in any proceeding with EPA as a party under TSCA, 15 U.S.C. §

      2601, et seq. and the Administrative Procedures Act, 5 U.S.C. § 702 as to any issue of

      fact or law raised by EPA’s allegations of fact and law set forth below. Except as

      expressly stipulated, acknowledged and agreed herein, 3M neither makes nor has made

      any admissions of fact or law, acknowledgments, or agreements in connection herewith.

      Neither this CAFO, nor any discussions leading up to this CAFO, shall be admissible in

      evidence against 3M or any person, except as and to the extent necessary either in a

      proceeding to which 3M and EPA are parties to enforce the provisions of the CAFO or

      as specified in Paragraph 90 of this CAFO.



                                                                                               4




                                            2096.0004
      Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 6 of 28


                                          COUNT 1

9.     Paragraphs 1 through 8 are re-alleged and incorporated herein by reference.


10.    Respondent is a corporation, which is a “person” as defined in 40 C.F.R. § 720.3(x) and,

       as such, is subject to TSCA and regulations promulgated thereunder.


11.    Respondent owns and operates manufacturing facilities identified in Appendix B of the

       Audit Agreement.


12.    Respondent “manufactures,” which means to import into the customs territory of the

       United Stales, produce or manufacture, as defined in TSCA § 3(7), 15 U.S.C. § 2602(7).


13.    Any chemical substance which is not included in the chemical substance list (TSCA

       Inventory) compiled and published under TSCA § 8(b), 15 U.S.C. § 2607(b), is a “new

       chemical substance” pursuant to TSCA § 3(9), 15 U.S.C. § 2602(9).


14.    Pursuant to TSCA § 5(a)(1), 15 U.S.C. § 2604(a)(l), except as provided in TSCA § 5(h),

       no person may manufacture a new chemical substance unless such person submits a

       Premanufacture Notification (PMN) to EPA at least ninety (90) days before

       manufacturing that substance.


15.    TSCA § 15 (1)(B), 15 U.S.C. § 2614(1)(B), provides that it is unlawful for any person to

       fail or refuse to comply with any requirement prescribed by TSCA §§ 5 or 6, 15 U.S.C.

       §§ 2604 o 2605.




                                                                                               5




                                           2096.0005
      Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 7 of 28


16.     TSCA § 15(3)(B), 15 U.S.C. § 2614(3)(B) provides that it is unlawful for any person to

        fail or refuse to submit reports, notices, or other information as required by TSCA, or a

        rule thereunder for which a penalty maybe assessed pursuant to TSCA § 16(a), 15

        U.S.C. § 2615(a).


17.     On February 20, 1998, Respondent disclosed to EPA in writing pursuant to the Audit

        Agreement that it had not submitted a PMN for a chemical substance, identified by

        Respondent as TS-981903 (Chemical A).


18.     On February 20, 1998 and September 20, 2000, Respondent informed EPA in writing

        that 3M manufactured Chemical A from January 19, 1993 through September 6, 1997,

        prior to submitting a PMN for this chemical.


19.     Chemical A was not on the TSCA Inventory from January 19, 1993 through September

        6, 1997.


20.     EPA alleges that Respondent’s failure to submit a PMN at least ninety (90) days before

        manufacturing Chemical A is a failure to comply with TSCA § 5(a)(1), 15 U.S.C. §

        2604(a)(1), which is a violation of TSCA §§ 15(1)(B) and (3)(B), 15 U.S.C. §§

        2614(1)(B) and (3)(B).


                                            COUNT 2

21.     Paragraphs 1 through 16 are re-alleged and incorporated herein by reference.




                                                                                                    6




                                            2096.0006
      Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 8 of 28


22.     On June 28, 1999, Respondent disclosed to EPA in writing pursuant to the Audit

        Agreement that it had not submitted a PMN for a chemical substance. 3M subsequently

        submitted a PMN to the Agency for this chemical substance, which was identified by

        the Agency as P-99-1002 (Chemical B).


23.     On June 28, 1999 and September 20, 2000, Respondent informed EPA in writing that

        3M manufactured Chemical B from January 10, 1996 through December 22, 1999, prior

        to submitting a PMN for this chemical.


24.     Chemical B was not on the TSCA Inventory from January 10, 1996 through December

        22, 1999.


25.     EPA alleges that Respondent’s failure to submit a PMN at least ninety (90) days before

        manufacturing Chemical B is a failure to comply with TSCA § 5(a)(1), 15 U.S.C. §

        2604(a)(1), which is a violation of TSCA §§ 15(1)(B) and (3)(B), 15 U.S.C. §§

        2614(1)(B) and (3)(B).


                                           COUNT 3

26.     Paragraphs 1 through 16 are re-alleged and incorporated herein by reference.


27.     On July 22, 1999, Respondent disclosed to EPA in writing that it had not submitted a

        PMN for a chemical substance, identified by Respondent as TS-832552 (Chemical C).




                                                                                                 7




                                           2096.0007
      Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 9 of 28


28.     On July 22, 1999 and September 20, 2000, Respondent informed EPA in writing that

        3M manufactured Chemical C from June 18, 1997 through June 21, 1999, prior to

        submitting a PMN for this chemical.


29.     Chemical C was not on the TSCA Inventory from June 18, 1997 to June 21, 1999.


30.     EPA alleges that Respondent’s failure to submit a PMN at least ninety (90) days before

        manufacturing Chemical C is a failure to comply with TSCA § 5(a)(1), 15 U.S.C. §

        2604(a)(1), which is a violation of TSCA §§ 15(1)(B) and (3)(B), 15 U.S.C. §§

        2614(1)(B) and (3)(B).


                                           COUNT 4

31.     Paragraphs 1 through 16 are re-alleged and incorporated herein by reference.


32.     On September 29, 1999, Respondent disclosed to EPA in writing pursuant to the Audit

        Agreement that it had not submitted a PMN for a chemical substance, identified by

        Respondent with a Chemical Abstract Registry (CAS) Number. Respondent has

        claimed the chemical CAS number as TSCA Confidential Business Information under

        TSCA § 14 (Chemical D).


33.     On September 29, 1999 and September 20, 2000, Respondent informed EPA in writing

        that 3M manufactured Chemical D during the time period of January 1, 1995 through

        June 17, 1999, prior to submitting a PMN for this chemical.




                                                                                                 8




                                           2096.0008
      Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 10 of 28


34.     Chemical D was not on the TSCA Inventory from January 1, 1995 through June 17,

        1999.


35.     EPA alleges that Respondent’s failure to submit a PMN at least ninety (90) days before

        manufacturing Chemical D is a failure to comply with TSCA § 5(a)(1), 15 U.S.C. §

        2604(a)(1), which is a violation of TSCA §§ 15(1)(B) and (3)(B), 15 U.S.C. §§

        2614(1)(B) and (3)(B).


                                           COUNT 5

36.     Paragraphs 1 through 16 are re-alleged and incorporated herein by reference.


37.     On April 8, 1999, Respondent disclosed to EPA in writing pursuant to the Audit

        Agreement that it had not submitted a PMN for a chemical substance, identified by

        Respondent as TS-204926 (Chemical E).


38.     On April 8, 1999 and September 20, 2000, Respondent informed EPA in writing that

        3M manufactured Chemical E from June 1, 1996 through November 23, 1999, prior to

        submitting a PMN for this chemical.


39.     Chemical E was not on the TSCA Inventory from June 1, 1996 to November 23, 1999.


40.     EPA alleges that Respondent’s failure to submit a PMN at least ninety (90) days before

        manufacturing Chemical E is a failure to comply with TSCA § 5(a)(1), 15 U.S.C. §

        2604(a)(1), which is a violation of TSCA §§ 15(1)(B) and (3)(B), 15 U.S.C. §§

        2614(1)(B) and (3)(B).



                                                                                                 9




                                           2096.0009
      Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 11 of 28


                                           COUNT 6

41.     Paragraph 1 through 16 are re-alleged and incorporated herein by reference.


42.     On September 21, 1999, Respondent disclosed to EPA in writing pursuant to the Audit

        Agreement that it had not submitted a PMN for a chemical substance, identified by

        Respondent as TS-439521 (Chemical F).


43.     On September 21, 1999 and September 20, 2000, Respondent informed EPA in writing

        that 3M manufactured Chemical F from March 1, 1996 through August 1, 1999, prior to

        submitting a PMN for this chemical.


44.     Chemical F was not on the TSCA Inventory from March 1, 1996 through August 1,

        1999.


45.     EPA alleges that Respondent’s failure to submit a PMN at least ninety (90) days before

        manufacturing Chemical F is a failure to comply with TSCA § 5(a)(1), 15 U.S.C. §

        2604(a)(l ), which is a violation of TSCA §§ 15(1)(B) and (3)(B), 15 U.S.C. §§

        2614(1)(B) and (3)(B).


                                           COUNT 7

46.     Paragraphs 1 through 16 are re-alleged and incorporated herein by reference.


47.     On November 4, 1999, Respondent disclosed to EPA in writing that it had not submitted

        a PMN for a chemical substance, identified by Respondent with a CAS Number.




                                                                                             10




                                            2096.0010
      Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 12 of 28


        Respondent has claimed the chemical CAS number as TSCA Confidential Business

        Information under TSCA § 14 (Chemical G).


48.     On November 4, 1999 and September 20, 2000, Respondent informed EPA in writing

        that 3M manufactured Chemical G during the time period of July 20, 1997 through

        April 30, 1999, prior to submitting a PMN for this chemical.


49.     Chemical G was not on the TSCA Inventory from July 20, 1997 through April 30, 1999.


50.     EPA alleges that Respondent’s failure to submit a PMN at least ninety (90) days before

        manufacturing Chemical G is a failure to comply with TSCA § 5(a)(1), 15 U.S.C. §

        2604(a)(1), which is a violation of TSCA §§ 15(1)(B) and (3)(B), 15 U.S.C. §§

        2614(1)(B) and (3)(B).


                                           COUNT 8

51.     Paragraphs 1 through 16 are re-alleged and incorporated herein by reference.


52.     On May 12, 2000, Respondent disclosed to EPA in writing pursuant to the Audit

        Agreement that it had not submitted a PMN for a chemical substance, identified by

        Respondent as TS-926435 (Chemical H).


53.     On May 12, 2000 and September 20, 2000, Respondent informed EPA in writing that

        3M manufactured Chemical H during the time period of May 6, 1996 through

        September 21, 2000, prior to submitting a PMN for this chemical.




                                                                                             11




                                            2096.0011
      Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 13 of 28


54.     Chemical H was not on the TSCA Inventory from May 6, 1996 through September 21,

        2000.


55.     EPA alleges that Respondent’s failure to submit a PMN at least ninety (90) days before

        manufacturing Chemical H is a failure to comply with TSCA § 5(a)(1), 15 U.S.C. §

        2604(a)(1), which is a violation of TSCA §§ 15(1)(B) and (3)(B), 15 U.S.C. §§

        2614(1)(B) and (3)(B).


                                         COUNTS 9-10

56.     Paragraphs 1 through 16 are re-alleged and incorporated herein by reference.


57.     40 C.F.R. § 720.102 was promulgated under authority of TSCA § 8(a).


58.     40 C.F.R. § 720.102 requires any person who manufactures or imports a new chemical

        substance to report to EPA information on such manufacture or import no later than 30

        calendar days after the date of first manufacture or import.


59.     On or about July 22, 1999 and September 20, 2000, Respondent disclosed to EPA in

        writing pursuant to the Audit Agreement it had not submitted two Notices of

        Commencement of Manufacture or Import (NOC) for chemical substances no later than

        30 calendar days after the date that it first manufactured or imported the chemicals for

        non-exempt commercial purposes.


60.     Respondent’s correspondence with EPA details the following: On or about July 22,

        1999, Respondent submitted to the Agency a NOC for a chemical substance identified



                                                                                                   12




                                             2096.0012
      Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 14 of 28


        generically as Caprolactone dipentaerythritol polyurethane, hereinafter known as

        Chemical I. The NOC indicated that Chemical I had first been manufactured for non-

        exempt commercial purposes on August 25, 1995.


61.     Additionally, on or about July 22, 1999, Respondent also submitted a NOC for a

        chemical substance subsequently identified by EPA as P-92-1246, hereinafter known as

        Chemical J. This NOC dictated that Chemical J had first been manufactured for non-

        exempt commercial purposes on February 5, 1993.


62.     EPA alleges that Respondent failed to submit NOCs for Chemicals I and J no later than

        30 calendar days after the date of first manufacture or import as required by 40 C.F.R. §

        720.102.


63.     EPA alleges that Respondent’s failure to timely submit NOCs for Chemical I and J is a

        failure to comply with 40 C.F.R. § 720.102, a rule promulgated under TSCA § 8(a), 15

        U.S.C. § 2607(a), which constitutes two violations of TSCA § 15(3)(B), 15 U.S.C. §

        2615(a).


                                        COUNTS 11 - 41

64.     Paragraphs 1 through 12, and 16, are re-alleged and incorporated herein by reference.


65.     The Respondent manufactures, processes, or distributes in commerce chemical

        substances or mixtures, as those terms are defined in TSCA § 3, 15 U.S.C. § 2602 and

        TSCA § 8(f), 15 U.S.C. § 2607(f).




                                                                                                13




                                            2096.0013
      Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 15 of 28


66.     TSCA § 8(e), 15 U.S.C. § 2607(e), provides that “Any person who manufactures,

        processes, or distributes in commerce a chemical substance or mixture and who obtains

        information which reasonably supports the conclusion that such substance or mixture

        presents a substantial risk of injury to health or the environment shall immediately

        inform the Administrator of such information unless such person has actual knowledge

        that the Administrator has been adequately informed of such information.” EPA has

        published guidance interpreting this statutory provision, including Statement of

        Interpretation and Policy, 43 Fed. Reg. 11,110 (Mar. 16, 1978); TSCA Section 8(e);

        Notification of Substantial Risk; Policy Clarification and Reporting Guidance, 68 Fed.

        Reg. 33129 (June 3, 2003); and Comment and Response Document for Revised Policy

        Statement of Section 8(e) of TSCA, OPPT-2002-0067-0002 (Feb. 20, 2003).


67.     The Respondent is subject to the requirements of TSCA § 8(e), 15 U.S.C. § 2607(e).


68.     In late March and early April 2000, EPA requested that 3M voluntarily submit copies of

        studies and other information relating to fluorochemicals (FCs) not previously submitted

        to EPA and not otherwise available through publications. This request stemmed from an

        earlier dialogue between OPPT and 3M regarding FCs and a series of TSCA § 8(e)

        submissions by 3M beginning in May of 1998, which reported the measurement of

        several FCs in general population serum and in wildlife at low parts per billion (ppb)

        levels. 3M had previously reported to the TSCA § 8(e) docket the detection of FCs in

        the serum of its production workers at low parts per million (ppm) levels.


69.     On or about April 21, 2000 and subsequently in May of 2000, 3M responded to EPA’s

        information request by providing over 600 studies to EPA’s “For Your Information”

                                                                                                 14




                                             2096.0014
      Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 16 of 28


        (FYI) docket number 1378. 3M then audited these studies to determine TSCA § 8(e)

        relevancy based on EPA’s guidance described in Paragraph 66 above and currently

        available information. This auditing constituted 3M’s Phase I TSCA § 8(e) auditing, see

        Paragraph 5 above.


70.     In a letter to EPA’s Office of Pollution Prevention and Toxics (OPPT) dated August 21,

        2000, Respondent requested that EPA redesignate, to the TSCA § 8(e) docket, 31

        studies and information which 3M previously had submitted to EPA and were contained

        in “For Your Information” (FYI) docket number 1378. These studies and information

        supplement 3M’s previous § 8(e) submissions in Docket Numbers 8EHQ-1180-373 and

        8EHQ-1180-374.


71.     As described in Paragraphs 2, 8, 66 and 68 of this Consent Agreement, by placing the 31

        studies and information in the 8(e) docket as a result of its Phase I § 8(e) auditing, 3M

        does not admit, acknowledge or agree that these items require reporting under TSCA §

        8(e) or constitute violations of TSCA § 15(3)(B), 15 U.S.C. § 2614(3)(B). EPA has not

        conducted its own independent compliance review of the 31 studies and information,

        and hence, EPA has made no substantive determination regarding these items. For the

        purpose of assessing pre-negotiated penalties under this Consent Agreement in

        accordance with both the Audit Agreement and the Agency’s Audit Policy described in

        Paragraph 3 of this Consent Agreement, EPA treats the 31 studies and information

        placed by 3M in the 8(e) docket as a result of its Phase I § 8(e) auditing as 31 violations

        of TSCA § 15(3)(B), 15 U.S.C. § 2614(3)(B).




                                                                                                    15




                                             2096.0015
      Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 17 of 28


                                          COUNTS 42-44

72.     Paragraphs 1 through 12, 16, and 65 through 68, are re-alleged and incorporated herein

        by reference.


73.     From May 2000 through December 2000, 3M continued to respond to EPA’s request for

        information in Paragraph 68, by providing an additional 700 studies to EPA’s FYI

        Docket Number 1378. 3M then audited these studies to determine TSCA 8(e) relevancy

        based on EPA’s guidance described in Paragraph 66 above and currently available

        information. This auditing constituted 3M’s Phase II TSCA § 8(e) auditing, see

        Paragraph 5 above.


74.     In a letter to OPPT dated June 13, 2001, Respondent requested that EPA redesignate, to

        the TSCA § 8(e) docket, three studies which 3M previously had submitted to EPA and

        were contained in “For Your Information” (FYI) Docket Number 1378 (also known as

        AR-226). These studies and information supplement 3M’s previous 8(e) submissions in

        Docket Numbers 8EHQ-118C-373 and 8EHQ-1180-374.


75.     As described in Paragraphs 2, 8, 66 and 68 of this Consent Agreement, by placing the

        three studies and information in the 8(e) docket as a result of its Phase II § 8(e) auditing,

        3M does not admit, acknowledge or agree that these items require reporting under

        TSCA § 8(e) or constitute violations of TSCA § 15(3)(B), 15 U.S.C. § 2614(3)(B). EPA

        has not conducted its own independent compliance review of the three studies and

        information, and hence, EPA has made no substantive determination regarding these

        items. For the purpose of assessing pre-negotiated penalties under this Consent



                                                                                                  16




                                              2096.0016
      Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 18 of 28


        Agreement in accordance with both the Audit Agreement and the Agency’s Audit Policy

        described in Paragraph 3 of this Consent Agreement, EPA treats the three studies and

        information placed by 3M in the 8(e) docket as a result of its Phase II § 8(e) auditing as

        three violations of TSCA § 15(3)(B), 15 U.S.C. § 2614(3)(B).


                                          COUNTS 45 - 70

76.     Paragraphs l through 12, 16, and 65 through 68, are re-alleged and incorporated herein

        by reference.


77.     In a letter to OPPT dated May 23, 2003, 3M disclosed to the Agency, and submitted to

        the TSCA § 8(e) docket, 26 studies as a result of auditing to determine TSCA 8(e)

        relevancy based on EPA’s guidance described in Paragraph 66 above and currently

        available information. This auditing constituted 3M’s Phase III TSCA § 8(e) auditing,

        see Paragraph 5 above, which focused on studies performed after the January 1, 1992

        cut-off date for 3M’s voluntary participation in the Agency’s TSCA § 8(e) Compliance

        Audit program (CAP). 3


78.     As described in Paragraphs 2, 8, 66 and 68 of this Consent Agreement, by placing the 26

        studies and information in the 8(e) docket as a result of its Phase III § 8(e) auditing, 3M

        does not admit, acknowledge or agree that these items require reporting under TSCA §

        8(e) or constitute violations of TSCA § 15(3)(B), 15 U.S.C. § 2614(3)(B). EPA has not


        3
           In 1991, the Agency announced a one-time voluntary TSCA § 8(e) CAP. The CAP was
designed to primarily to obtain information that was required to be submitted to EPA before the CAP,
and encourage companies to voluntarily search their files for data reportable under § 8(e). The CAP
established stipulated penalties and a ceiling on penalties that would be collected from any single
company. EPA announced final settlements with CAP participants in 1996 and collected stipulated
penalties.

                                                                                                       17




                                               2096.0017
      Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 19 of 28


        conducted its own independent compliance review of the 26 studies and information,

        and hence, EPA has made no substantive determination regarding these items. For the

        purpose of assessing pre-negotiated penalties under this Consent Agreement in

        accordance with both the Audit Agreement and the Agency’s Audit Policy described in

        Paragraph 3 of this Consent Agreement, EPA treats the 26 studies and information

        placed by 3M in the 8(e) docket as a result of its Phase III § 8(e) auditing as 26

        violations of TSCA § 15(3)(B), 15 U.S.C. § 2614(3)(B).


                                        COUNTS 71 - 244

79.     Paragraphs 1 through 12, 16, and 65 through 68, are re-alleged and incorporated herein

        by reference.


80.     In letters to OPPT dated September 24, 2003 (“2004”), October 26, 2004 and November

        16, 2005, 3M disclosed to the Agency, and submitted to the TSCA § 8(e) docket, 174

        studies as a result of auditing to determine TSCA 8(e) relevancy based on EPA’s

        guidance described in Paragraph 66 above and currently available information. This

        auditing constituted 3M’s Phase IV TSCA § 8(e) auditing, see Paragraph 5 above, which

        focused on two additional categories of studies not encompassed by Phases I, II, and III:

        (1) the remaining post-January 1, 1992 studies for significant endpoints that had not

        been covered by the Phase III subchronic and chronic study categories; and (2) studies

        on mixture formulations that reached pilot or full scale production or that otherwise

        were commercialized by 3M.




                                                                                                18




                                             2096.0018
      Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 20 of 28


81.     As described in Paragraphs 2, 8, 66 and 68 of this Consent Agreement, by placing the

        174 studies and information in the 8(e) docket as a result of its Phase IV § 8(e) auditing,

        3M does not admit, acknowledge or agree that these items require reporting under

        TSCA § 8(e) or constitute violations of TSCA § 15(3)(B), 15 U.S.C. § 2614(3)(B). EPA

        has not conducted its own independent compliance review of the 174 studies and

        information, and hence, EPA has made no substantive determination regarding these

        items. For the purpose of assessing pre-negotiated penalties under this Consent

        Agreement in accordance with both the Audit Agreement and the Agency’s Audit Policy

        described in Paragraph 3 of this Consent Agreement, EPA treats the 174 studies and

        information placed by 3M in the 8(e) docket as a result of its Phase IV § 8(e) auditing as

        174 violations of TSCA § 15(3)(B), 15 U.S.C. § 2614(3)(B).



                      III.    CIVIL PENALTY/ECONOMIC BENEFIT

82.     Respondent submitted its self-disclosures pursuant to the Audit Agreement and the

        applicable provisions of the Audit Policy.


83.     EPA’s review of Respondent’s correspondence as identified in Counts 1 through 8

        above indicates that Respondent has met the terms of the Audit Agreement and the

        applicable provisions of the Audit Policy as stated in Paragraph 4.


84.     EPA uses the “BEN” model 4 to determine the economic benefit gained by an entity’s

        noncompliance. EPA applied the BEN model to Respondent’s violations and

        determined that Respondent’s economic benefit from the delayed and avoided

        4
       The BEN model is a computer program used to calculate the economic benefit of
noncompliance. BEN is located on the internet at http://es.epa.gov/oeca/models/ben.html.

                                                                                                 19




                                              2096.0019
      Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 21 of 28


        expenditures of filing PMNs for Chemicals A through H was Fifty-Two Thousand Nine

        Hundred and Eighty-Three dollars ($52,983) and divided by count as follows:

        Count 1 (Chemical A) - $ 4,645
        Count 2 (Chemical B) - $ 5,781
        Count 3 (Chemical C) - $ 4,788
        Count 4 (Chemical D) - $15,850
        Count 5 (Chemical E) - $ 3,353
        Count 6 (Chemical F) - $ 1,167
        Count 7 (Chemical G) - $13,430
        Count 8 (Chemical H) - $ 3,969

85.     Pursuant to the terms of the Audit Agreement entered into between EPA and

        Respondent, Respondent has agreed to pay the following pre-negotiated penalties for all

        of the other disclosures set forth in Counts 9–244 above that in EPA’s view failed to

        meet the applicable conditions of the Audit Policy. Pre-negotiated penalties for these

        disclosures are calculated as follows:

        TSCA 8(a) reports, Notices of Commencement (2 x $10,000) - $ 20,000
        TSCA 8(e) studies/reports involving human data (5 x $15,000) - $ 75,000
        TSCA 8(e) studies/reports involving other data (229 x $6,000) - $1,374,000

86.     The total sum of penalties to be paid (Paragraphs 84 and 85) by Respondent is

        $1,521,983.



                              IV.    TERMS OF SETTLEMENT

87.     These terms of settlement resolve only the civil and administrative claims alleged in this

        CAFO.


88.     The effect of settlement described in Paragraph 87 above is conditional upon the

        accuracy of the Respondent’s representations to EPA in the Audit Agreement and

        Respondent’s letters and reports submitted to EPA pursuant to that Agreement dated


                                                                                                 20




                                             2096.0020
      Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 22 of 28


        February 20, 1998; June 28, 1999; July 22, 1999; April 8, 1999; September 21, 1999;

        September 29, 1999; November 4, 1999; May 12, 2000; August 21, 2000; June 13,

        2001; September 20, 2000; May 23, 2003, September 24, 2004; October 26, 2004; and

        November 16, 2005.


89.     Respondent waives its right pursuant to TSCA § 16(a)(2)(A), 15 U.S.C. §

        2615(a)(2)(A), and 40 C.F.R. § 22.18(b)(2) to request an administrative hearing or seek

        judicial review of the proposed final order accompanying this Consent Agreement.


90.     For the sole purpose of establishing Respondent’s compliance history in any future

        enforcement proceeding that EPA may bring against Respondent within five years of the

        date of the execution of the Final Order, Respondent accepts the violations alleged in

        Counts 1-10 of this Consent Agreement. For all other purposes, Respondent neither

        admits nor denies the allegations, but consents to the terms and conditions of this

        Consent Agreement and Final Order.


91.     Through the execution of this Consent Agreement, Respondent certifies that with

        respect to the violations alleged herein, Respondent is in full compliance with TSCA §§

        5, 8(a), 8(e) and 15.


92.     Respondent agrees to pay a civil penalty in the sum of $1,521,983.




                                                                                                 21




                                             2096.0021
Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 23 of 28


a.   Not more than sixty (60) calendar days after the effective date of the Final Order,

     Respondent shall either submit a cashier’s or certified check with a notation of

     “3M Company, Civil Penalty Docket No. TSCA-HQ-2006-5004,” payable to the

     order of the “Treasurer, United States of America,” in the amount of $1,521,983

     to:

                           EPA-Washington
                           (Hearing Clerk)
                           Docket No. TSCA-HQ-2006-5004
                           P.O. Box 360277
                           Pittsburgh, PA 15251-6277

     or pay $1,521,983 by wire transfer with a notation of “3M Company, Civil

     Penalty Docket No. TSCA-HQ-2006-5004” by using the following instructions:

             Name of Beneficiary:                 EPA
             Number of Account for deposit:       68010099
             The Bank Holding Acct:               Treas_NYC
             The ABA routing Number:              021030004

b.   Respondent shall forward a copy of the check or documentation of a wire

     transfer to:

                    Tony R. Ellis, Case Development Officer
                    U.S. Environmental Protection Agency (2245A)
                    Toxics and Pesticides Enforcement Division
                    1200 Pennsylvania Ave., NW
                    Washington, D.C. 20460
                    (202) 564-4167
                    Fax (202) 564-0035




                                                                                        22




                                      2096.0022
      Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 24 of 28


        c.      If Respondent fails to make the payment in a timely manner, as described in

                Paragraph 92, Respondent shall pay a stipulated penalty of One Thousand

                Dollars ($1,000) per calendar day for every day the penalty payment is late,

                unless EPA in writing excuses or mitigates the stipulated penalty. EPA may

                excuse or mitigate the stipulated penalty if EPA determines that the failure to

                comply occurred despite the exercise of good faith and due diligence by the

                Respondent.



                                   V.      OTHER MATTERS

93.     This Consent Agreement shall be binding upon the parties, and their respective officers,

        directors, employees, successors and assigns. The undersigned representative of each

        party certifies that he or she is duly authorized by his or her party to enter into this

        binding Consent Agreement.


94.     This Consent Agreement shall take full effect upon the signing of the Final Order by

        EPA’s Environmental Appeals Board or its designated representative.


95.     Respondent’s obligations under this Consent Agreement shall end when it has made the

        scheduled payment, paid any pre-negotiated penalties and submitted the copy of the

        check as required in Paragraph 92 of this Consent Agreement.


96.     All of the terms and conditions of this Consent Agreement together comprise one

        settlement agreement, and each of the terms and conditions is in consideration for all of

        the other terms and conditions. In the event that this Consent Agreement (or one or

        more of its terms and conditions) is held invalid, or is not executed by all of the

                                                                                                   23




                                              2096.0023
      Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 25 of 28


        signatory parties in identical form, or is not approved in such identical form by EPA’s

        Environmental Appeals Board or its designated representative, then the entire Consent

        Agreement shall he null and void.


97.     The penalty specified above represents civil penalties assessed by EPA and shall not be

        deductible for purposes of federal taxes.


98.     Failure of Respondent to remit the civil penalties provided herein will result in this

        matter being forwarded to the United States Department of Justice for collection of the

        amount due, plus pre-negotiated penalties and interest at the statutory judgment rate

        provided in 28 U.S.C. § 1961.


99.     The parties agree to bear their own costs.


100.    Nothing in this Consent Agreement and Final Order is intended to, nor shall be

        construed to operate in any way, to resolve any criminal liability of the Respondent.




                                                                                                  24




                                             2096.0024
Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 26 of 28




 WE AGREE TO HIS:

                                              For   R~7en.t:..             .   ~

 §tePl1iei.BfOWil Acting Director            ~~··
                                              DI:Kalleriil{;E. Reed, Ph
 Toxics and Pesticides                        Staff Vice President, Environmental
  Enforcement Division                        Technology and Safety Services
 Office of Civil Enforcement                  3M Company
 United States Environmental
  Protection Agency

 ~ q) ?21ft) (o
 D'f,\ y /)
   )t:)t 4
            '/ .
             '-\_J D · ?ft;      .   n
                             12,_v _>:
 Dean B. Ziegel, Attor¢£0;WA                     a A. Hatcher, Esq.
 Toxics and Pesticides "'                     Latham & Watkins
  Enforcement Division                        Counsel for 3M Company
 Office of Civil Enforcement
 United States Environmental
  Protection Agency

        S f'vl o ,-c (·\ 2co(£
 Date                                         Date




                                                                                    25




                                         2096.0025
   Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 27 of 28




                BEFORE THE ENVIRONMENTAL APPEALS BOARD
            UNITED STATES ENVIRONMENTAL PROTECTION AGENCY
                            WASHINGTON, D.C.



                                     )
In the Matter of:                    )
                                     )
3M Company                           )        Docket Number TSCA-HQ-2006-5004
                                     )
       Respondent.                   )
                                     )
                                     )

                                     FINAL ORDER
              The United States Environmental Protection Agency as Complainant, and 3M
Company as Respondent, the parties herein, having signed and consented to entry of the
attached Consent Agreement incorporated by reference into this Final Order,

       NOW, THEREFORE, IT IS ORDERED THAT:

             1.    Respondent 3M Company (3M) shall comply with all terms of the
Consent Agreement;

              2.      Respondent is assessed a civil penalty of $1,521,983; and

               3.     Respondent shall, in accordance with the payment provisions set forth in
the Consent Agreement, forward a certified or cashier’s check, payable to the order of the
“Treasurer of the United States of America,” to:

                                     EPA-Washington
                                     (Hearing Clerk)
                                     Docket No. TSCA-HQ-2006-5004
                                     P.O. Box 360277
                                     Pittsburgh, PA 15251-6277

or make payment through a wire transfer as described in the Consent Agreement.

IT IS SO ORDERED.
                                     By:
                                              Environmental Appeals Board

                                     Dated:




                                           2096.0026
   Case 1:16-cv-00917-LEK-DJS Document 148-17 Filed 04/06/20 Page 28 of 28




                                CERTIFICATE OF SERVICE

         I certify that the foregoing “Consent Agreement and Final Order,” 3M Company,

Docket No. TSCA-HQ-2006-5004, was filed and copies of the same were mailed to the parties

as indicated below:



(Interoffice)                   Mr. Dean B. Ziegel, Esquire
                                Toxics and Pesticides Enforcement Division
                                Office of Civil Enforcement
                                U.S. Environmental Protection Agency
                                1200 Pennsylvania Ave., NW (Mail Code 2245A)
                                Washington, DC 20460
                                202-564-4038
                                Fax-202-564-0020

(U.S. Mail)                     Mr. Thomas DiPasquale, Esquire
                                Counsel for 3M Company
                                3M Center
                                St. Paul, MN 55144-1000

                                Ms. Julia Hatcher, Esquire
                                Latham & Watkins, Suite 1000
                                555 Eleventh St., NW
                                Washington, DC 20004-1304



Dated:
                                                                 Annette Duncan
                                                                   Secretary




                                          2096.0027
